Case 1:18-cv-01377-HYJ-PJG ECF No. 54-9 filed 09/30/20 PagelD.775 Page 1 of 3

EXHIBIT 5
Case 1:18-cv-01377-HYJ-PJG ECF No. 54-9 filed 09/30/20 PagelD.776 Page 2 of 3

Certificate of Registration

 

This Certificate issued under the seal of the Copyright

Office in accordance with title 17, United States Code,

attesis that registration has been ntade for the work

identified below. The information on this certificate has Registration Number

been made a part of the Copyright Office records.
TXu 2-115-949

Effective Date of Registration:
op fp December 035, 2018

Acting United States Register of Copyrights and Director

Title

 

Title of Work:

Completion/Publication

Year of Completion:

Author

Tattler Reusable Canning Lids Website

 

2013

 

* Author:
Author Created:
Work made for hire;
Domiciled in:

Copyright Claimant

S&S Innovations Corp.
text, photographs}
Yes

United States

 

Copyright Claimant:

Certification

S&S Innovations Carp.
17526 7 Mile Road, Reed City, M1, 49677, United States

 

Name:
Date:
Applicant's racking Number:

David Oppenhuizen
December 05, 2018
SSI-106-C

 

Page lof |
Case 1:18-cv-01377-HYJ-PJG ECF No. 54-9 filed 09/30/20 PagelD.777 Page 3 of 3

A

 

ee etm

*0000TXU0021 159490202"

 

 

 

 
